IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,231




EX PARTE DARRELL WAYNE PARKER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 99009-A IN THE CRIMINAL DISTRICT COURT 
FROM JEFFERSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to fifty years’ imprisonment.  The Ninth Court of Appeals affirmed
his conviction.  Parker v. State, No. 09-07-00480-CR (Tex. App. – Beaumont, October 15, 2008). 
            Applicant contends that his counsel retained to file a petition for discretionary review
rendered ineffective assistance because counsel failed to timely file the petition, thereby denying
Applicant his opportunity to seek discretionary review from this Court.
            Counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court has
entered findings of fact and conclusions of law that counsel failed to timely file Applicant’s petition
for discretionary review.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Ninth Court of Appeals
in Cause No. 09-07-00480-CR that affirmed his conviction in Case No. 99009-A from the Criminal
District Court of Jefferson County.  Applicant shall file his petition for discretionary review with the
Ninth Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: September 23, 2009
Do not publish